DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          BILLY DEAN DAVIS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-4273

                               [April 6, 2016]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 82-5979 CF10B.

   Billy Dean Davis, Bushnell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Atwell v. State, 128 So. 3d 167 (Fla. 4th DCA 2013), rev.
granted, 160 So. 3d 892 (Fla. 2014).

STEVENSON, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.